L CANNIZZARO, J.,
Concurs in the Result 1
On the showing made, I believe the Court should decline to exercise its supervisory jurisdiction and deny the relators’ writs applications.

. The decree of the majority opinion reads "Writ Denied.” The majority, however, addresses the merits of the relators’ writ applications and finds no error in the trial courts’ rulings. In effect, the majority granted the writ applications , to consider the merits, but denied the relief requested by the relators. Thus, I concur in the result insofar as no relief has been granted.